UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8519


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ZAMAN ASHRAF, a/k/a Pop,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     Robert E. Payne, Senior
District Judge. (3:03-cr-00458-REP-3; 3:07-cv-00569-REP)


Submitted:    September 1, 2009           Decided:   September 17, 2009


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Zaman Ashraf, Appellant       Pro Se.        Peter Sinclair Duffey,
Assistant United States       Attorney,     Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Zaman       Ashraf    seeks      to    appeal      the    district       court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2009)

motion.        The order is not appealable unless a circuit justice or

judge     issues       a    certificate         of    appealability.              28     U.S.C.

§ 2253(c)(1) (2006).                A certificate of appealability will not

issue     absent       “a    substantial         showing       of       the    denial    of     a

constitutional         right.”           28    U.S.C.       § 2253(c)(2)         (2006).        A

prisoner        satisfies       this          standard       by     demonstrating            that

reasonable       jurists       would      find       that    any     assessment         of     the

constitutional         claims       by   the    district       court      is   debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                    Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                     We have

independently reviewed the record and conclude that Ashraf has

not     made     the   requisite         showing.           Accordingly,         we     deny    a

certificate       of       appealability        and      dismiss        the    appeal.          We

dispense        with    oral    argument         because       the       facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                      DISMISSED



                                                2